Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTION/RESTRICTION
 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-16 drawn to a coating film with composition, classified 

in class B32B 27/00.

II.	Claims 17-20, drawn to a laminated product, classified in B32B 25/10.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a recording ink jet film and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.  Note also the coated film doesn’t require the first layer and the laminated product doesn't require a solvent.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

This application contains claims directed to the following patentably distinct species. The species are independent or distinct because there are different processes containing different protein contents. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Should Applicant elect Group I, directed to different film layer compositions, the following species election applies:
Species I (film layer of cellulose acetate):   Claim 11 or
Species II (regenerated cellulose):  Claim 12, or
Species III (any of the polymers of claim 13).
Should Applicant elect Group II, directed to different film layers, the following species election applies:
Species I (film is transparent):   Claim 19 or
Species II (film is translucent):  Claim 19.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Applicants election of Group I, claims 1-16 and species 11 on 12/13/2022 via telephone without traverse is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11, and 14-16  are rejected under 35 U.S.C. 103(a) as obvious over US 2015/0361311 A1 (Combs et al.) in view of US 20090325854 a1 (Funk et al.).

Re claims 1-4, 7-8, 11, and 14-16, Combs teaches highly plasticized cellulose acetate (HPCA) in two layers as a film substrate and a coating [8, 84] shown in Fig. 1c below, including a bioderived 100% degradable polymer (biodegradable polymer) [53, 61, 76], a partially hydrolyzed polyvinyl alcohol (PVOH) inherently water soluble (claim 2) - Example 15, [73, 135, Table 13] and a plasticizer [28-35] (claims 3-4, 14). Combs teaches in Table 13, the partially hydrolyzed PVOH is 88-98% (overlapping applicant’s ranges of 74 mol%-98 mol% per claim 15) and the melting temperature is 150 degrees C  (overlapping Applicant’s range of less than 180 degrees C per claims 1 and 7).  Combs teaches Combs teaches in [0019] using 15-80% plasticizer and 20-85% cellulose acetate and doesn’t require ethylene vinyl acetate per claim 8.

    PNG
    media_image1.png
    120
    296
    media_image1.png
    Greyscale

Re Claim 9, Combts teaches overlapping ranges: [0083, 0089]: HPCA-adhesives in laminate form on a substrate may have a thickness ranging from a lower limit of about 15 microns, 20 microns, 30 microns, 50 microns (overlapping applicant’s less than 20 microns).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious at the time of the effective filing date to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness and for reasons set forth above. MPEP 2144.05.   
Re claims 1 and 5, Combs doesn’t teach that the amount is greater than 15 wt% per claim 1 nor the PVA or plasticizers amounts per claim 5.
Funk, analogous art, teaches overlapping ranges of PVOH and plasticizer amounts ([37] - 1-40 wt% PVOH overlaps applicant’s claimed range of greater than 15%; 20-95 wt% per claims 1 and 5, respectively and [35] - 1-25 wt% overlaps applicant’s claimed range of 5-30 wt% per claim 5) as are suitable ranges for a similar coating. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious at the time of the effective filing date to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness and for reasons set forth above. MPEP 2144.05.   
Re claim 6, the coating is the same and thus the same properties are expected.
Re claims 10-11, Combs teaches in [19, 34] and [0082]: HPCA-adhesives in sheet comprise plasticizers in an amount ranging from a lower limit of about 30%, 35%, or 40% to an upper limit of about 70%, 55%, or 40% by weight of the HPCA-adhesive. Combs further teaches [0084]: HPCA-adhesives may be particularly advantageous as a laminate on a substrate in that the HPCA-adhesive may function as both the adhesive and the film (i.e., not requiring a second adhesive to adhere to a surface and cooling to a laminate form).  Combs teaches at least three layers 101, 102, and 107 and extrusion is an application of another layer [92, 97]. 

  

 
 
 CONCLUSION
US 20120016328 A1 (to Shi et al.) teaches [0056-57] One or more water-soluble polymers may also be employed in the present invention. Water-soluble polymers may constitute from about 0.1 wt. % to about 40 wt. %, of PVOH (overlapping applicant’s amount greater than 15% per claim 1).
   US 2009/0068456 to Masuda et al. discloses a similar adhesive coating with cellulosic resins [53] having the weight of the adhesive of 0.1-10 g/m2 with overlapping ranges.  See [0054].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787